DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the finned pipe and piccolo tube must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehring (US 10618636).

Regarding claim 1, Mehring teaches a method comprising providing ice protection on a surface of an aircraft (heated fluid sent through #176b) using exhaust air (from #166b Fig. 2D) from a laminar flow control compressor (#166b).

Regarding claim 2, Mehring teaches the method of claim 1, further comprising controlling a pressure ratio induced by the laminar flow control compressor to control a temperature of the exhaust air (column 7, line 65- column 8, line 19).

Regarding claim 3, Mehring teaches the method of claim 1, wherein the surface is a first portion of a skin of the aircraft (#176b), and the method further comprises providing laminar flow control on a second portion of the skin (#150b), wherein the second portion is separate from the first portion (Fig. 2D).

Regarding claim 4, Mehring teaches the method of claim 1, further comprising using the laminar flow control compressor to suck air through a perforated section (#150b, column 8, lines 56-60) of a skin of the aircraft (Fig. 2D).

Regarding claim 5, Mehring teaches the method of claim 4, further comprising using the laminar flow control compressor to perform work on the air to raise the temperature of the air (pump #166b sucks air in through compressor, raising the temperature of the air by performing work to move the air).

Regarding claim 6, Mehring teaches the method of claim 1, wherein: 
the surface comprises an external face of a skin of the aircraft (#176b); and 
the method further comprises directing the exhaust air onto an internal face (exhaust air out of #156b annotated Fig. 2D) of the aircraft skin opposite the external face (annotated Fig. 2D).

Regarding claim 7, Mehring teaches the method of claim 6, wherein the step of directing the exhaust air onto the internal face includes directing the exhaust air into one or more chambers adjacent the aircraft skin (outlet duct out of #156b).

Regarding claim 10, Mehring teaches the method of claim 1, further comprising circulating the exhaust air into an internal cavity of the aircraft structure (exhaust air circulates through duct between #166b and #156b in Fig. 2D).

Regarding claim 11, Mehring teaches the method of claim 1, further comprising venting the exhaust air from the aircraft via a vent to a region outside of the aircraft (past #176b in Fig. 2D).

Regarding claim 12, Mehring teaches the method of claim 11, wherein the step of venting includes blowing the exhaust air from the aircraft to improve aerodynamic performance of the aircraft (column 11, lines 31-37).

Regarding claim 13, Mehring teaches the method of claim 1, wherein the ice protection is provided as a result of a suction provided by the laminar flow control compressor to provide laminar flow control (heating of #176b from laminar flow compressor #166b).

Regarding claim 14, Mehring teaches the method of claim 1, wherein the ice protection is provided simultaneously with laminar flow control (column 8, line 53 – column 9, line 17).

Regarding claim 15, Mehring teaches a method comprising: 
sucking a portion of air flowing over a skin of an aerodynamic device in through a perforated region of the skin (#150b; column 8, lines 53-60); 
providing suction by a compressor for the air sucked through the perforated region (#166b; column 8, lines 61-63); and 
discharging exhaust air from the compressor to heat an unperforated region of the skin (Fig. 2D, #176b), wherein the exhaust air includes the portion of the air sucked through the perforated region (through #150b, #166b, #156b, to #176b).

Regarding claim 16, Mehring teaches the method of claim 15, further comprising adjusting a pressure ratio between an inlet for the air entering the compressor and an exhaust outlet the exhaust air to achieve a desired temperature condition of the exhaust air (column 8, lines 6-19).

Regarding claim 17, Mehring teaches the method of claim 15, wherein the step of sucking the air provides laminar flow control to the air flowing over the skin (column 8, lines 56-60).

Regarding claim 18, Mehring teaches the method of claim 15, wherein the step of discharging the exhaust air includes directing the exhaust air against an inner surface of the unperforated region of the skin (discharging out of #156b onto internal surface in annotated Fig. 2D).

Regarding claim 19, Mehring teaches the method of claim 15, further comprises venting the exhaust air from the aerodynamic device after the step of discharging the exhaust air (after directed to meet #176, discharged as seen by arrow by #176b in Fig. 2D).





Claims 1-3, 6-8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runnels (US 3917193).

Regarding claim 1, Runnels teaches a method comprising providing ice protection on a surface of an aircraft (surface #61) using exhaust air (exhaust bleed air through #21) from a laminar flow control compressor (compressor bleed air produces laminar flow control by ejecting at #79; column 2, lines 15-22).

Regarding claim 2, Runnels teaches the method of claim 1, further comprising controlling a pressure ratio induced by the laminar flow control compressor to control a temperature of the exhaust air (draws ambient air into #77 to change temperature; column 6, lines 35-60).

Regarding claim 3, Runnels teaches the method of claim 1, wherein the surface is a first portion of a skin of the aircraft (#61), and the method further comprises providing laminar flow control on a second portion of the skin (#45), wherein the second portion is separate from the first portion (Fig. 3).

Regarding claim 6, Runnels teaches the method of claim 1, wherein: 
the surface comprises an external face of a skin of the aircraft (#61); and 
the method further comprises directing the exhaust air onto an internal face (see arrows out of #75 towards internal part of #61) of the aircraft skin opposite the external face (Fig. 3).

Regarding claim 7, Runnels teaches the method of claim 6, wherein the step of directing the exhaust air onto the internal face includes directing the exhaust air into one or more chambers adjacent the aircraft skin (chamber created by nose #61; Fig. 3).

Regarding claim 8, Runnels teaches the method of claim 6, wherein the step of directing the exhaust air onto the internal face includes directing the exhaust air into a piccolo tube (#75) with perforations (#76) arranged to direct the exhaust air onto the internal face (Fig. 4).

Regarding claim 10, Runnels teaches the method of claim 1, further comprising circulating the exhaust air into an internal cavity of the aircraft structure (Fig. 3 air circulates in nose #61).

Regarding claim 11, Runnels teaches the method of claim 1, further comprising venting the exhaust air from the aircraft via a vent to a region outside of the aircraft (venting via #79, Fig. 3).

Regarding claim 12, Runnels teaches the method of claim 11, wherein the step of venting includes blowing the exhaust air from the aircraft to improve aerodynamic performance of the aircraft (column 6, lines 57-60).

Regarding claim 14, Runnels teaches the method of claim 1, wherein the ice protection is provided simultaneously with laminar flow control (boundary flow happens out of #79 while hot bleed air enters nose #61).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Runnels (US 3917193).

Regarding claim 9, Runnels teaches the method of claim 1. Runnels does not teach a finned pipe. The examiner takes official notice that heat transfer fins are known in the art to improve heat transfer characteristics. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Runnels to include a finned pipe for the purpose of improving heat transfer. 

Allowable Subject Matter

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647